DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.
Claims 2-4 are cancelled. Claims 1 and 5-19 are pending, with claims 13-15 withdrawn. Claims 1, 5-12, and 16-19 are subject to examination on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-7, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (WO 2013/051890 A2).

Kim et al. teach a membrane sensor using lateral flow and comprising multiple channels in which a water soluble sample flows (i.e., a multiparameter lateral flow membrane, comprising a membrane for lateral flow of a liquid through the membrane; see Fig. 1, abstract, col. 2, lines 20-40; col. 3, lines 46-56; col. 5, lines 41-47). The membrane sensor includes a microporous membrane layer made of e.g. nitrocellulose (col. 2, lines 26-49; col. 3, lines 46-56; see also at col. 3, lines 66-67 making clear that the membrane is porous). The membrane comprises multiple channels (i.e., two or more flow lanes; see for example at col. 2, lines 20-25; Fig. 1). The channels are formed by printing of hydrophobic ink 20, which define regions that separate the channels, thus “separated by hydrophobic separation channels” when this terminology is given its broadest reasonable interpretation. See col. 2, lines 20-40; col. 3, line 59 to col. 4, line 10; Example 1; darker regions 20 in Fig. 1; claim 1.
The channels run parallel to each other and are adjacent to each other, as depicted in the 2-channel membrane of Fig. 1, top right reproduced below:

    PNG
    media_image1.png
    100
    40
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    100
    40
    media_image1.png
    Greyscale

The 2-channel membrane structure contains two channels or flow lanes as labeled in the Figure (the right and left branches), as Kim et al. discuss at col. 7, lines 35-38. Each branch constitutes a single, unitary flow lane. The two branches run parallel and adjacent to each other and contain sections that are parallel. The right branch is the mirror image of the left branch, and therefore the branches are isomorphic. Kim et al. also address “where adjacent flow lanes are separated by a shared hydrophobic separation channel” and claim 16, “wherein a shared, single hydrophobic separation channel separates two adjacent flow lanes”, in that the 2-channel membrane contains left and right branches which are separated by a single hydrophobic separation region or channel (the darker region contained within the elongated “O” formed by the left and right channels) that is shared, for example between the two branches. 
The channels contain a detection zone including a binding agent (see especially Fig. 2, binding agents 15 and 16; col. 7, lines 35-38; also Fig 4)
The branching channel structures as depicted in Figs 1-2 and 4 may be further described as “meander-shaped” when this terminology is given its broadest reasonable interpretation.
With respect to claim 5, Kim et al. exemplify printing channels by an interval of 1.1 mm (col. 7, lines 59-67).
With respect to claim 6, Kim et al. teach that the membrane may be nitrocellulose (col. 2, lines 26-49; col. 3, lines 46-56).
With respect to claim 7, Kim et al. exemplify antibodies (Example 4, especially at col. 7, lines 35-38).


    PNG
    media_image2.png
    334
    663
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 5-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 Al) and Wagner et al. (U.S. 2011/0124130).
Johnson et al. teach lateral flow assay devices having a multisite array of test sites on a membrane 2, such as nitrocellulose (i.e., a multiparameter lateral flow membrane comprising a microporous membrane layer for lateral flow of a liquid through the microporous layer; see especially the abstract; col. 2, line 54 to col. 3, line 24; col. 6, lines 29-41; col. 7, lines 27-52; col. 9, lines 10-24).
The membrane further comprises an immobilized binder for analyte (also referred to as a probe), which may be an antibody (i.e., binding agent; see col. 6, lines 29-41). The binder is located on a test-line or test-site and binding of the analyte in the sample to the binder results in signal being generated (see especially col. 5, line 57 to col. 6, line 21; claims 1 and 3), thereby reading on a detection zone including a binding agent. There may be separate individual lanes, each lane with one or more test sites/ testing-sites. See col. 11, lines 10-27 and Figs 2-5. The lanes are depicted in Figs. 2-5 as each constituting a single, unitary flow lane and having the same shape, i.e. isomorphic lanes.
The multiple lanes are separated by spacer regions 7, which are preferably hydrophobic (col. 4, line 66 to col. 5, line 2; col. 10, lines 61-64; claim 6; Figs. 2-5). Adjacent lanes are separated by a spacer region that is shared between them as depicted in Figs. 2-5.

Johnson et al. differs from the claimed invention because it depicts isomorphic flow lanes that are straight in shape and therefore fails to specifically teach flow lanes that are zig-zag- shaped or meander-shaped.
Apilux et al. (JP2012098237A) is not an English language document; however, see translation as retrieved from Espacenet Patent Translate (11 pages total). The citations below refer to the text of the translation.
Apilux et al. also pertains to lateral flow immunochromatography strips, in which multiple parallel flow paths may be used (see translation at abstract, page 3, lines 92-97). Furthermore, Apilux teaches that the flow paths may have various patterns, such as a meandering flow path (see translation at page 4, Figs. 1, 3, 6, and 8). The flow paths can be formed using various blocking patterns 2, 2a, 2b (see translation at abstract, pages 4-5, the Figures). As indicated by Apilux et al., changing the length of the flow paths by changing their length changes the time required for assay development (see translation, entire selection, especially abstract, pages 3-4 and 8). Therefore, Apilux et al. is indicative of the ease with which the ordinary artisan could have constructed various shapes of flow paths in a lateral flow membrane. The flow paths of Apilux (e.g., as depicted in the Figures) each constitute a single, unitary flow lane when this terminology is given its broadest reasonable interpretation.

Wagner et al. also pertains to devices for sample analysis whereby fluid samples travel laterally along a flow path or paths (abstract and Fig. 1). Wagner et al. teach that the flow paths may be straight along their length (Figs. 1, 2A, 2C), or may have a meandering or serpentine pattern in another embodiment (Figs. 2B, 5-6). See especially at [0023], [0033], [0040], [0045]. The latter enables the device to include a relatively long sample flow path in a relatively small device [0053]. The flow path may be a porous material such as nitrocellulose [0045], as is also taught in Johnson et al. Moreover, Wagner et al. also contemplate that there may be a plurality of flow paths for determining multiple analytes ([0025], [0046]).
As further background, note that Whitesides et al. also relates to lateral flow bioassay devices having a porous, hydrophilic medium 120 capable of transporting fluids by capillary action (i.e., microporous membrane layer for lateral flow of a liquid through the microporous membrane layer). See especially the title, abstract, [0003], [0007], [0013], [0046]-[0047], [0059]. Whitesides et al. teach that the porous medium may contain a plurality of channel regions extending laterally within the microporous membrane layer, thereby reading on two or more flow lanes in the direction of lateral flow. See especially [0007]-[0009], [0051], Fig. 1A and Fig. 4. Whitesides et al. exemplify two or more channel regions of the same or similar shape, 1.e. isomorphic. See Figs 1A and 4 and [0089]. See also Whitesides et al. at [0137], [0140], [0173] copies of each pattern can be formed on the porous medium. Whitesides et al. further teach that the boundaries of the channel regions (flow lanes) are defined by hydrophobic, fluid impervious barriers 130 (also referred to in the reference as hydrophobic channels), such that the plurality of channel regions are therefore separated by the barriers, i.e. reading on hydrophobic separation channels. See especially the abstract, [0007]-[0015], [0031]-[0035], [0046]-[0047], [0051] [0059], [0150], [0177]; claims 2, 5, and 7; and Figs 1A and 4.
In particular, it would have been obvious to fabricate the shape of the flow lanes of Johnson et al. so as to be in a zig-zag shape (as taught by Whitesides et al.) or a meander-shaped (i.e. serpentine, as taught by both Wagner and Apilux), while retaining the relative positioning of the flow lanes parallel and adjacent to each other (as in Johnson et al.), as a matter of obvious design choice. In particular, it would have been obvious to employ zig-zag shaped or meander- shaped lanes in place of the straight lines exemplified by Johnson et al. because of the art- recognized suitability of all of these shapes for the same purpose, namely to facilitate fluid flow samples through the device, as well as in order to include a relatively long sample flow path in a relatively small device (as expressed for example by Wagner).
Furthermore, one skilled in the art would have been motivated to employ a non-linear shape, such as a zig-zag or meandering shape, in order to increase the path length of the channel relative to the size of the device, for example in order to optimize the time needed for assay development (as taught in Apilux et al.).
One skilled in the art would have had a reasonable expectation of success, as it was well known in the prior art how to adjust the size and shapes of channels. Altering the shape of the flow lanes would have required no more than routine skill in the art in view of Apilux, who illustrate how non-linear flow paths may be readily constructed by altering the shape/position of 
Furthermore, when taken together with the teachings of Apilux et al., one skilled in the art would have been motivated to employ a non-linear so as to increase the path length in order to optimize the time needed for assay development.
Additional motivation is found in Whitesides, who suggest zig-zag “or other pattern that increases the path length of the channel relative to the length of the paper”. The ordinary artisan would have found it obvious to use patterned rather than straight channels so that the same assays could be performed on an overall smaller length of membrane.
As noted above, the courts have held changes in shape to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04, IV. B). Therefore, absent evidence of criticality, it would have been obvious to modify Johnson et al. by using zig-zag or meandering lanes instead of straight lines as a matter of obvious design choice; changes in shape being a generally recognized rationale for obviousness.
One skilled in the art would have had a reasonable expectation of success as Whitesides et al. taught that the shapes and sizes of the channels can be adjusted and that zig-zag shapes are suitable in an analogous lateral flow device; and Apilux et al. indicate that multiple non-linear flow paths may be readily constructed and placed parallel to each other on a single device. 
With respect to claims 5, 8, and 10, Johnson et al. teaches a lateral flow membrane substantially as claimed but which fails to specify any particular sizes for the hydrophobic separation channels, detection zone, or control zone.
The courts have held that a device is not patentably distinct where the only difference between the prior art and the claims is a change in size of the relative dimensions of the device (MPEP 2144.04, IV, A). Absent evidence of criticality, it would have been obvious to arrive at the claimed dimensions out of the course of routine optimization.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted.)
With respect to claim 6, Johnson et al. teach that the membrane may be made of nitrocellulose (col. 6, lines 29-31; claim 11).
With respect to claim 7, Johnson et al. teach antibodies (col. 6, lines 34-39; Figure 2).

With respect to claim 11, Johnson et al. further teach a conjugate portion upstream of the diagnostic portion, the conjugate portion containing labeled secondary antibody or conjugate 4, (i.e., moveable conjugate of detectable marker and detection agent upstream of the detection zone; see col. 6, lines 9-24; claim 2; col. 1, lines 35-40; Figs. 1-2).
With respect to independent claim 16, which differs from claim 1 in further requiring that “a shared, single hydrophobic separation channel separates two adjacent flow lanes”, this feature is considered obvious in view of the cited art above, since Johnson et al. teach spacer regions 7 divide the membrane into separate two adjacent flow lanes (e.g., Figs. 2, 4, 5; col. 10, lines 61- 64). It is apparent that a single hydrophobic spacer region is shared between any two adjacent flow lanes. Fig. 4 is illustrative here:

    PNG
    media_image3.png
    188
    478
    media_image3.png
    Greyscale

When altering the shape so as to be zig-zag or meander-shaped rather than straight as analyzed in detail above, it would have been obvious to arrive at this same end result whereby the hydrophobic spacer regions 7 separate two adjacent flow lanes, since it is merely the shape which is altered – while the spacer regions would remain in place to serve their intended purpose of dividing the membrane into separate lanes. In other words, merely altering the hydrophobic 
Similarly, with respect to claim 19, the hydrophobic spacer regions 7 of Johnson et al. define the channels as depicted above, and thus span their entire lengths. Therefore, despite altering the shape of the channels, it would have been obvious to arrive at the situation in which a single hydrophobic spacer 7 separates two adjacent flow lanes along their entire lengths, being that the hydrophobic spacers 7 are what divide the membranes into lanes.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 Al) and Wagner et al. (U.S. 2011/0124130) as applied to claim 16 above, and further in view of Niskanen et al. (U.S. 2007/0042444 A1, of record).
Johnson et al. is as discussed in detail above, which teaches one or more hydrophobic spacers (7) used to divide the membrane into separate lanes, however, the reference is silent as to any particular method for fabricating the hydrophobic spacers.
Niskanen et al. teach a multi-channel device for simultaneous or parallel analyses and assays of analytes (i.e., a multiparameter device), analogous to that of Johnson et al. See especially [0007], [0010], [0072] and Figure 7 in particular. The device involves fluid flow, either radial or lateral flow, through a porous material such as nitrocellulose [0072], thereby reading on a lateral flow membrane. The channels be identical in shape, i.e. isomorphic (see, e.g., Figures 1, la and 7; and [0059]).

Alternatively, channels can be preferably formed by etching a porous material such as nitrocellulose, for example etching with a laser [0043]-[0044]. In this manner, nitrocellulose can be etched away, leaving the treated areas covered onto by a plastic Mylar film underlying the cellulose (i.e., formed by exposure of a liquid-impermeable support layer, as in claim 17; formed by laser etching, as in claim 18).
Therefore, it would have been further obvious to one of ordinary skill in the art to fabricate the hydrophobic spacer regions that device the membrane into channels by applying the known technique of Niskanen et al. of laser etching to expose an underlying hydrophobic plastic layer. One skilled in the art would have had a reasonable expectation of success as the membrane of Johnson et al. may also be formed of nitrocellulose, which Niskanen et al. also indicate is suitable for such a laser etching process for fabricating channels.
Claim 19 is addressed above, but is also included in the present rejection in the interest of compact prosecution. Niskanen et al. teach that the treated area separating the channels may extend all the way to the edges of the test device [0044]. Therefore, it would have been further obvious to arrive at the claimed invention of claim 19 by applying this known technique of Niskanen et al., as treating channels to create hydrophobic regions separating the channels would thereby result in hydrophobic separation channels that extend along the entire lengths of the flow lanes.

s 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2013/051890 A2).
Claim 5 is addressed by Kim et al. as above, but is also included in the present rejection in the interest of compact prosecution.
With respect to claims 8, Kim et al. teaches a lateral flow membrane substantially as claimed but does not specifically teach a dimension of the detection zone as claimed.
The courts have held that a device is not patentably distinct where the only difference between the prior art and the claims is a change in size of the relative dimensions of the device (MPEP 2144.04, IV, A).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted.)
Absent evidence of criticality, it would have been obvious to arrive at the claimed dimensions out of the course of routine optimization.
Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered. 

With respect to the § 102 rejection based on Kim et al. (WO 2013/051890 A2, U.S. 9,970,933 equivalent), Applicant argues that Kim fails to teach that the flow lanes are single, unitary flow lanes where adjacent flow lanes are separated by a shared separation channel. 
In particular, Applicant argues that if each “unit” (e.g. 4 units in the top image and 5 units in the bottom image of Fig. 1 of Kim reproduced above) were to be viewed as a flow lane, these units in Kim are (i) not single, unitary flow lanes, and (ii) not separated by the hydrophobic ink. In response to Applicant’s argument pertaining to the interpretation of each “unit” as a single, unitary flow lane, arguments drawn to this interpretation have been withdrawn. 
Applicant further argues if each “branch” were to be viewed as a flow lane, these branches in Kim are not parallel and adjacent to one another nor isomorphic. Applicant argues that since Kim show obvious and desired intersections of the branches, these branches cannot be understood, at minimum, as parallel. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., channels do not contain intersections) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument is not found persuasive because the claim language “run parallel” is not found to exclude intersections. Although left and right branches originate and terminate at a common point, they still run parallel and adjacent to one another and include sections that are parallel to each other. Furthermore, the branches are isomorphic because 
Additionally, Applicant states that the amended claims clarify that adjacent lanes share a separation channel, which indicates that there is not other intervening material between the lanes. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no intervening material between the lanes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the amended claims require that the hydrophobic separation channel be shared, but when this terminology is given its broadest reasonable interpretation, there is no specific indication that there is not intervening material between the lanes. In other words, the amended claim language does not exclude the inclusion of intervening material between the lanes. Nonetheless, as shown in Fig. 1 of Kim, hydrophobic ink is present between, for example, left and right branches of each “unit” without intervening material. In the case of the 2-channel membrane, for example, each branch constitutes a single, unitary flow lane where the left and right branches are separated by a shared separation channel of hydrophobic ink. Therefore, Applicant’s argument that Kim fails to teach that the flow lanes are single, unitary flow lanes where adjacent flow lanes are separated by a shared separation channel is not persuasive.
With respect to the § 103 rejections over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 Al) and Wagner et al. (U.S. 2011/0124130), Applicant argues that the cited art does not teach 
Applicant argues that Figs. 1-4 of Apilux show flow paths that intersect and that therefore, cannot be understood as being parallel or as single, unitary flow lanes. However, the claim language “parallel” and “single, unitary flow lane” is not found to exclude intersections. In particular, in Fig. 3 the left and right flow lanes run parallel and adjacent to one another and are separated by hydrophobic separation channels, with each flow path 4 constituting a single, unitary flow lane, notwithstanding that they originate and terminate in a single point. 
Furthermore, although Apilux depicts unprinted areas in addition to the hydrophobic ink, as above the claim language “separated by hydrophobic separation channels” is not found to clearly require that all intervening space between flow lanes be occupied by hydrophobic material.
In addition, this feature is already generally taught by the primary reference (Johnson), who teach that the purpose of the hydrophobic spacers 7 is to divide the membrane into channels, thus there would still be a single hydrophobic spacer 7 separating each of the flow lanes even upon modification of the shape of the flow lanes.
With respect to Wagner, Applicant argues that there is nothing in the reference that would suggest duplicating the flow paths, let alone how to duplicate the flow paths. Applicant 
The rejection does not contend that one skilled in the art would have been motivated to bodily incorporate the construction of Apilux and/or Wagner; rather these references are relied upon to show that flow lanes in lateral flow test strips need not be straight (as in Johnson) but can be feasibly fabricated in non-linear patterns.
It is maintained that one of ordinary skill in the art would have found it obvious to modify the shape of the flow paths while retaining the existing parallel arrangement of the flow paths adjacent to each other (as in Johnson) simply by altering the shape of the hydrophobic spacer regions that define the flow paths. In other words, the proposed modification is to modify the shape of the spacer regions 7 of Johnson so as to be non-linear, thus also making the lanes non-linear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641